Citation Nr: 1824185	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for left eye paralysis with glaucoma under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on October 2014.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

In prior correspondence and at the October 2014 Board hearing, the Veteran appeared to believe that the issues of entitlement to an increase compensable evaluation for left ear hearing loss, service connection for right ear hearing loss, and entitlement to a 10 percent evaluation under the authority of 38 C.F.R. § 3.324 were also on appeal.  However, a review of the claims file shows that, while the Veteran originally filed a June 2011 notice of disagreement (NOD) for those issues decided in a May 2011 rating decision, after the provision of a statement of the case (SOC) for those issues in June 2014, the Veteran's subsequently submitted July 2014 VA Form 9 (Substantive Appeal) only directed the continuation of an appeal for the issue of entitlement to service connection for left eye paralysis with glaucoma under the provisions of 38 U.S.C. § 1151.  No other timely correspondence was received indicating the Veteran desired to perfect an appeal for any other issues.  Therefore, only the issue of entitlement to service connection for left eye paralysis with glaucoma under the provisions of 38 U.S.C. § 1151 is currently before the Board on appeal from the May 2011 rating decision.

The Board also notes the Veteran has expressed disagreement with a January 2018 decision at the RO concerning claims for an increased rating for PTSD, and service connection for bilateral foot disability.  As those issues appear to be under active consideration at the RO, and have not been certified to the Board, the Board will not take jurisdiction over them at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from left eye paralysis with glaucoma as a result of VA care.  In particular, his contention appears to be that when he transferred his care to VA in 2010, VA changed his eye medication, which corresponded to an increased eye pressure and resulting permanent nerve damage.  When he was examined in connection with this claim in February 2011, the examiner did not have the records of the Veteran's treatment prior to his VA care, so he could not render any opinion as to whether there was a meaningful change in the Veteran's condition when under VA care versus when under private care.  

Since that time, the records of the Veteran's prior private care appear to have been obtained, but no additional opinion addressing the medical question presented by this case has been sought.  That should be accomplished.   

Relevant ongoing medical records should also be requested. 38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA eye treatment records.

2. After completion of above, forward the claims file, to an appropriate person for a medical opinion discussing the Veteran's glaucoma and medication changes by the VA in 2010 and any potential residual effects.  More particularly, after reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a) Did the Veteran suffer from any additional disability following any medication changes by VA in 2010?

(b) If the Veteran had additional disability, was the additional disability caused by or made worse from the VA prescription change in 2010? 

(c) If the Veteran had additional disability caused or made worse by the prescription change, did this additional disability result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA? 

(d) If the Veteran has additional disability caused or made worse by VA treatment, was this additional disability a reasonably foreseeable outcome of the November 2010 medication change? 

A detailed explanation (rationale) is requested for all opinions provided.  

3. After completing the above actions, the claim should be re-adjudicated. If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



